DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this Examiner's amendment was given in an interview with Jaegyoo Jang on 23 April 2021.  
The application has been amended as follows: 
Claim 1, line 5: amend "Fe," to "Fe"
Claim 1, line 8: amend "lath-type bainite" to "lath bainite".
Claim 1, line 9: amend "lath-type retained austenite" to "lath retained austenite".
Claim 2, line 2: amend "wherein  at least one of Cr, Ni, and Mo is additionally included in 2% or less (excluding 0%)" to "wherein 2% by weight or less, excluding 0% by weight, of at least one of Cr, Ni, and Mo is additionally included”.
Claim 3, line 2: amend "wherein 0.05% or less of Ti (excluding 0%) and 0.003% or less of B (excluding 0%)" to “wherein 0.05% by weight or less, excluding 0% by weight, of Ti and 0.003% by weight or less, excluding 0% by weight, of B”. 



Reasons for Allowance
The following is an Examiner's statement of reasons for allowance:
	The present claims are allowable over the "closest" prior art US 2016/0177414 (US '414). 
	US '414 discloses a cold-rolled steel sheet (title) that has a composition [0043-0062] that can be selected to meet the chemical composition of the instant claims as shown in the comparative table below (values in wt %).
Element
Instant Claims
US '414
Overlap
C
0.05-0.3
0.15-0.27
0.15-0.27
Si
0.6-2.5
0.8-2.4
0.8-2.4
Al
0.01-0.5
0.01-0.08
0.01-0.08
Mn
1.5-3.0
2.3-3.5
2.3-3.0
Cr
<2.0 (excl. 0)
0.1-0.5
0.1-0.5
Ni
<2.0 (excl. 0)
0.05-0.5
0.05-0.5
Mo
<2.0 (excl. 0)
0.05-0.5
0.05-0.5
Ti
<0.05 (excl. 0)
0.005-0.1
0.005-0.05
B
<0.003 (excl. 0)
0.0003-0.004
0.0003-0.003
Fe
Balance
Balance
Balance


The sheet of US '414 has a microstructure after manufacture of 3-20% ferrite [0064], 5-20% retained austenite [0065], 5-20% martensite [0066], and a balance that may be selected to be 20-50% bainite [0068].  These ranges substantially overlap with the instantly claimed ranges as shown in the comparative table below.  The average ferrite grain size (i.e., diameter, see also [0095]) of US '414 is selected to be <5 µm [0064], and thus can be selected to be 2 µm or below.
US '414 does not disclose or suggest the bainite and austenite in their steel being lath bainite and lath retained austenite, their steel sheet having a microstructure with the ferrite satisfying Fn2, defined by relational expression 1, being 89% or more and Fa5, defined by relational expression 2, being 70% or less [Relational expression 1] Fn2 = [Number of ferrite 
Therefore, US '414 does not disclose or suggest the present invention.
Further, Applicant's amendment and associated remarks overcome the respective 112(b) and objections of record.
In light of the above, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The examiner can normally be reached on 0730-1630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 




 /C.D.M./Examiner, Art Unit 1732 



/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732